DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The claims have not been amended but Claims 27 and 18 are newly added.

Response to Arguments
Applicant's arguments filed 4/29/22 have been fully considered but they are not persuasive. 
Page 4 of the remarks argue the following:
1. Independent claim 1 has been rejected as being obvious in view of five references, namely Hoar, Li, Pumphrey, Scheper (believed to be Schipper), and Chane-Ching, on grounds that it would have been obvious to modify Hoar to use BaS in place of BaCl2.

Applicant respectfully submits that claim 1 is not obvious and therefore is patentable over these references. Even assuming for the sake of argument that Hoar would be operable with BaS substituted for BaCl2 (which Applicant does not admit), the references would not lead a person of ordinary skill to use BaS in Hoar.

This position is respectfully disputed.  Hoar, the primary reference, does not disclose BaS, but instead uses BaCl2.  The subsequent refences: Pumphrey, Scheper and Chane-Ching are used to supplement this feature and show why it would be obvious to use BaS in-place of BaCl2.
Next, the remarks argue on pages 4-5, the following:

Pumphrey, Schipper, and Chane-Ching are discussed substantively with respect to claim 1 and are completely non-analogous to Hoar and to the claimed invention. As presented by the Examiner, Pumphrey uses barium chloride to produce a sulfate, and Schipper uses barium chloride or barium sulfide for sulfate removal, but these references and their sulfates are unrelated to Hoar or with the claimed invention. Chane-Ching discloses adding solid or dissolved BaS into an acid solution, and the metal extraction operates by interaction of the heavy metal with the BaS. For example, as disclosed in Chane-Ching, “the barium introduced into the solution to be treated is only found in trace amounts after the treatment and is thus almost completely removed with the heavy metal precipitate.” Thus, Chane-Ching uses a completely different mechanism and chemistry than the claimed invention, e.g., BaS dissolved in the acid solution with reactions involving the BaS occurring at low temperatures (e.g., room temperature to around 70-80 degrees Celsius) compared to a high-temperature molten sulfide electrolyte with BaS as an additional electrolyte constituent and with the BaS being more stable than the first metal sulfide such that the first metal is extracted from the first metal sulfide.

Particularly given unpredictably in the chemical arts, there is nothing in these references (Chane-Ching in particular) to suggest the substitution of barium sulfide for barium chloride in Hoar or to motivate a person of ordinary skill in the art to form a molten sulfide electrolyte comprising barium sulfide (BaS) and a first metal sulfide that is less stable than the BaS, as claimed. Stated a different way, the Office Action attempts to draw a roadmap from Hoar to Pumphrey to Schipper to Chane-Ching and back to Hoar, but this roadmap is defective and is insufficient for a prima facie case of obviousness.
	Instead, the rejection is based on impermissible hindsight using the claims as a roadmap to try to construct the claimed invention from disparate teachings of the cited references. Pursuant to MPEP 2142, impermissible hindsight must be avoided and the legal conclusion [of obviousness] must be reached on the basis of the facts gleaned from the prior art. Applicant respectfully submits that there is nothing in the cited references that would lead a person of ordinary skill in the art to the claimed invention.

	The arguments here are respectfully disputed.  Hoar relates to the electrolytic decomposition of mixed metal salts (see Hoar, pg. 393, line 1 “copper production from sulphide ores”) using electrolysis (pg. 393, lines 12-16) and additives, such as barium chloride, as the electrolyte (pg. 396, “experiment P1 section”, lines 1-3).  Pumphrey explains that when using barium chloride in an electrolyzing process, barium scaling can become deposited onto the anodes of the cell in addition to causing other problems (col. 1, lines 37-40, 40-49).  As a solution to this, Chane-Ching describes using barium sulfide to remove heavy metals, such as copper (col. 2, lines 7-8, 13-18).  Scheper explains that in the field of metal removal, either barium chloride or barium sulfide can be used. 
	As to the Chane-Ching reference, Applicant argues that this reference operates at a low temperature (room temperature to around 70-80 degrees C), which differs from the current claims that operate at high-temperature molten sulfide electrolyte (remarks, pg. 4, middle).  This is respectfully contended.  Chane-Ching teaches recites that their reaction is performed at a temperature ranges from “room temperature to more than 80 degrees C” (col. 2, lines 52-53). Although Chane-Ching does not specifically describes their process for use in electrolysis, Pumphrey explains that barium chloride is known for electrolysis for use in precipitating metals but that this salt has problems (see office action, pg. 4, middle para).  Scheper explains that barium sulfide or barium chloride are known salts to facilitate metal removal.  
	As to the motivation argument on the last paragraph of pg 4 (and also copied above), Hoar uses barium chloride.  Pumphrey explains that barium chloride has problems (scaling and other issues).  Scheper explains that barium sulfide is known to be used to precipitate metals instead of barium chloride.  Chane-Ching explains that barium sulfide is known and particularly efficient at removing metal, such as copper (see office action pg 4).  Therefore, one would be motivated to replace barium chloride to avoid scaling and other issues in favor of a salt that is more efficient at removing copper from copper sulfide.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 25, 26, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoar, T. P. et al. “The Product of Copper and Sulfur by the Electro-Decomposition of Cuprous Sulphide” in IDS and further in view of Li (CN 102689890) and further in view of Pumphrey (US Pat.: 3960680) and in view of Scheper, et al. “Geobiotechnology I . . . ”.and in view of Chane-Ching (US Pat.: 5795486). 
	Hoar describes a method of electro-decomposing molten cuprous sulphide (Synopsis) by electrolyzing dilute solution of cuprous sulphide in a molten salt electrolyte (pg. 393, last para).  This molten salt was combined with a salt, such as barium chloride, and then electrolyzed (pg. 396, para. 2) and molten copper was then obtained by electrolysis (pg. 396, para. 2).  The electrolyzing device uses two electrodes (pg. 8, para. 1), one being the cathode (pg. 8, lines 1-4).  Although the reference does not specifically describe the second electrode as the anode, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the other electrode is the anode.
This process is used to produce and therefore isolate copper from (synopsis and title).
Hoar uses barium chloride, but does not teach use of barium sulfide.
As to the use of barium sulfide in place of barium chloride, Pumphrey describes an electrolyzing process (abstract).  The solution first adds barium chloride to the solution in the cell (col. 1, line 30).  This salt reacts with metals, such as magnesium, which precipitate the metal (col. 1, lines 27-31) with other compounds, such as sulfate to produce barium sulfate (col. 1, lines 29-33).    The barium in this case can become deposited onto the anodes and cause scaling (col. 1, lines 37-40) as well as other issues (col. 1, lines 40-49).    
Scheper explains that in the field of metal removal (see pg. 117, para. 1) known means for sulfate removal in the metal-containing slurry in order to aid in metal isoation, includes use of soluble barium salts that includes barium chloride or barium sulfide (pg. 117, last para.).
Chane-Ching describes a means of removing heavy metals in acidic solution using barium (title).  The process is used to remove metal sulfide precipitates (col. 1, lines 59-61).  This may be achieved using barium sulfide (BaS) for the removal of these heavy metals in acid (col. 2, lines 7-8).  Chane-Ching explains that BaS is particularly efficient at removing various metals, such as copper (col. 2, lines 13-18).  After treatment of the heavy metals with the BaS, there was only trace amounts of barium (col. 2, lines 34-39).  This reaction may be heated to above 80 degrees C (col. 2, lines 52-53).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ BaS in place of BaCl2, as taught by Scheper for use in removing metals in an acidic solution, such as Cu, for use in Hoar because Chane-Ching explains that BaS effectively removes heavy metal sulfides while Pumphrey explains that barium chloride can result in barium deposition onto the anode of the electrolyzer and cause scaling as well as cause other issues.
	 
	As to Claim 2, Hoard teaches that the metal used is against Cu2S (pg. 396, line 3).

	As to Claim 25, Hoar teaches that that the process is conducted using molten cuprous sulfide (pg. 393, last para.).  The process can occur at 1100 degrees C or higher (see table 1).  Although Hoar does not specifically state that this is the melting temperature, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that since the copper salt is melted that this operating temperature is above the metal’s melt temperature.  As mentioned above, Hoar explains that this is designed to remove copper from the melt. 
 
	As to Claim 26, although Hoar does not specifically state that the electronegativity of the BaS versus sulfur is larger than the electronegativity of the first metal sulfide versus sulfur, since the specification explains that copper can be used as the first metal in the specification, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same compound would have the same properties. 

	As to Claim 28, Hoar teaches that the electrodes can be graphite (Fig. 2, pg. 395, Fig. 2 shows both sides are graphite).

Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoar, Li, Pumphrey, Scheper and Chane-Ching as applied to claim 1 above, and further in view of Brown (US Pat.: 3717568).
Brown describes a means for electrolytically precipitating copper (abstract) and explains that this is known in the field (col. 2, lines 22-24).  Devices known for this use includes one that uses direct current between their electrodes (col. 2, lines 48-52).  These direct current electrodes are known to produce very pure copper precipitates (col. 2, lines 53-55).  Brown teaches that these devices can also use alternating currents as well (col. 4, lines 25-26).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ direct current in place of alternating current for the electrolyzer, as taught by Brown for use with Hoar, Li, Pumphrey, Scheper and Chane-Ching because either of these systems are known to be employed in copper precipitation.

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoar, Li, Pumphrey, Scheper and Chane-Ching as applied to claim 1 above, and further in view of Chen (CN 105374980).
Chen describes an electrolyte used in an electrolytic device (Novelty) that is made-up of barium sulfide and another material, such as aluminum sulfide (Description).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include aluminum sulfide with barium sulfide in the electrolyte of an electrolytic device, as taught by Chen for use with the electrolyte of Hoar, Li, Pumphrey, Scheper and Chane-Ching because adding aluminum sulfide to a barium sulfide electrolyte is known to be useable and effective in an electrolytic cell.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
May 24, 2022